Citation Nr: 1627344	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  08-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma. 
 
2.  Entitlement to service connection for a right knee disorder. 
 
3.  Entitlement to service connection for a left knee disorder. 
 
4.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 
 
5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to March 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from July 2007 and December 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2011, the Board remanded the issues on appeal for further evidentiary development, to include the scheduling of VA examinations concerning the glaucoma and knee issues, and for the issuance of a statement of the case (SOC) for the issues of PTSD and sinusitis.  These matters are again before the Board for further appellate proceedings. 

The Veteran testified at an October 2010 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file. 

The Board has reviewed the Veteran's electronic claims file maintained in the Veterans Benefits Management System (VBMS) as well as the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issues of service connection for a right knee disorder, a left knee disorder, PTSD, and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have had bilateral glaucoma during the pendency of the instant claim seeking service connection for such disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral glaucoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The record reflects that adequate notice was provided in March 2007, April 2008, and May 2009 letters.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice or lack thereof.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

Regarding the duty to assist, the Veteran's service treatment records and VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2). 

Pursuant to the January 2011 remand, a VA examination was conducted in November 2011.  This examination is adequate because it was based on a thorough examination, consideration of the Veteran's pertinent medical history and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As such, the AOJ has substantially complied with the Board's January 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection for Bilateral Glaucoma

The Veteran is seeking service connection for bilateral glaucoma.  During her October 2008 Decision Review Officer hearing and her October 2010 Board hearing, the Veteran stated that during service, her eyesight deteriorated and that she presently has an eye condition as a result of the in-service deterioration.  

Generally, service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service treatment records show that upon enlistment, a report of medical examination dated May 1980 showed 20/20 vision bilaterally.  An October 1989 treatment record noted that the Veteran needed to have her eyes checked.  Her November 1989 report of medical examination for separation indicated a normal eye examination with 20/30 vision in the right eye and 20/20 vision in the left eye. 

Following service, treatment records from July 1997 from the Livorno U.S. Army Health Clinic showed that the Veteran had conjunctival hyperemia in both eyes, and she was given medication for treatment.  She obtained follow-up treatment from Landstuhl Regional Medical Center in July 1997, where she complained of difficulty seeing out of her right eye for two days, but was doing better.  Private treatment records from Key Whitman Eye Center in April 2004 note that the Veteran underwent an eye examination, and assessed as having "Glaucoma suspect-by history."

A November 2011 VA eye examiner, an ophthalmologist, reviewed the Veteran's claims file, interviewed the Veteran, and performed an eye examination.  The examiner found that the Veteran had no evidence of an eye disease.  He diagnosed the Veteran as having refractive error, and noted that her vision was fully correctable with ordinary glasses.  In addition, the examiner also noted that the Veteran did not report having any eye disease, and her only complaint was "I need glasses."  She did not take any eye medication, and had no eye treatment or surgery.   

The Board finds that the weight of the evidence of record is against the claim for service connection for bilateral glaucoma.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of the claim, even if the disability resolves prior to VA's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 312 (2007). 

As noted above, while the Veteran was found to have conjunctival hyperemia in both eyes in July 1997, subsequent private and VA treatment records do not show that the Veteran has a current diagnosis of conjunctival hyperemia.  Id.  Also, while treatment records from Key Whitman Eye Center in April 2004 include a diagnosis of glaucoma suspect, that term is used to describe a person who does not currently have glaucoma, but one who might be at a risk of developing glaucoma.  The November 2011 VA examiner subsequently found no evidence that the Veteran has any eye disease, much less glaucoma.  The Board puts significant probative weight on these objective VA examination findings.  Although the Veteran does have a current diagnosis of refractive error, the Board notes that refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990).  In this case, there is no evidence that the Veteran's refractive error was subjected to a superimposed disease or injury which created additional disability in the eyes.

The Board notes that the Veteran is not competent to provide evidence pertaining to complex medical issues such as the diagnosis of an eye disability, to include glaucoma, because such a condition cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Additionally, as previously noted, the Veteran even denied having any eye disease during the November 2011 VA examination.  

As such, in the absence of evidence of a current diagnosis of glaucoma, service connection for bilateral glaucoma is not warranted.  38 C.F.R. § 3.303.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral glaucoma is denied.


REMAND

The Board's January 2011 remand directed the AOJ to obtain a VA examination and medical opinion regarding the etiology of the Veteran's right and left knee disorders.  The Board requested the examiner to answer whether it is at least as likely as not that the Veteran's claimed knee disorders are related to service.  

Pursuant to the January 2011 remand directives, a VA examination was obtained in November 2011.  The examiner diagnosed the Veteran as having patellofemoral pain syndrome in both knees, chondromalacia of the right knee, and superficial abrasion of the left knee.  The examiner also indicated that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that a review of the service treatment records revealed a single episode of evaluation and treatment, "a superficial left knee abrasion 03/15/1995," and that "it is most likely as not that the veteran's current bilateral knee condition is related to chronic degenerative changes associated with aging."    

The Board finds that the November 2011 VA medical opinion is inadequate.  The examiner appeared to base the opinion on a single episode of treatment in March 1995, which is after the Veteran's separation from service.  The examiner did not consider in the rationale the Veteran's statements that she suffered a crush injury to her knees in service in September 1982 when a vehicle rolled into her at a gas station, pinning her between two cars.  Also, the examiner provided no explanation for the conclusion that the Veteran's knee disabilities were most likely related to degenerative changes associated with aging.  Consequently, the Board finds that remand is necessary to obtain a new VA examination and medical opinion.

Regarding the Veteran's claim for service connection for PTSD and sinusitis, in her October 2011 substantive appeal (VA Form 9), she requested a hearing at the VA Central Office before a Veterans Law Judge (VLJ).  A hearing was scheduled for May 2016, however, the Veteran indicated in an April 2016 letter that she could not afford to travel, and therefore requested to postpone the hearing.  The claims file also contains a February 2016 correspondence, where the Veteran indicated under the "Hearing Options" portion that she was requesting an in-person hearing at her local VA Regional Office (Travel Board).  It follows that the Central Office hearing was not the type of hearing she was actually seeking, and efforts should be made to ensure that she has every opportunity to pursue her sought hearing.  As the Veteran has not been afforded her requested hearing, nor is there any indication that she has withdrawn her request, a remand is necessary to afford the Veteran a Travel Board hearing for the issues of service connection for PTSD and sinusitis.

Finally, while on remand, updated treatment records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that she identify any other relevant treatment that she is receiving for her right and left knee disorders, and request that she forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2.  Afford the Veteran a VA examination with an examiner with the appropriate expertise to assess the nature and etiology of her right and left knee disabilities. The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

After physically examining the Veteran and reviewing the claims file, the examiner shoulder offer an opinion with respect to whether it is at least as likely as not (a probability of 50 percent or higher) that the Veteran's current right and left knee disabilities had their onset during active duty service or are related to any in-service disease, event, or injury.

All opinions must be supported by a detailed rationale in a typewritten report.  The examiner should consider the lay statements of the Veteran regarding having suffered a crush injury to her knees in service in September 1982 when a vehicle rolled into her at a gas station, pinning her between two cars.  The lay statements from the Veteran's mother and sister, submitted in March 2012, should also be considered.

3.  Then, the claims must be readjudicated.  If the determinations of any or all of the claims remain unfavorable to the Veteran, she and her representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

4.  Separately, schedule the Veteran for a hearing before a VLJ at the RO (Travel Board) for the issues of service connection for PTSD and service connection for sinusitis.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws her hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


